NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

DANIEL MESHEFSKY,                                   Civil Action No. 21-3711 (SDW)(LDW)
               Plaintiff,

                v.                                   OPINION

RESTAURANT DEPOT, LLC, VIMAL
PATEL and JOHN DOES 1-10 AND 6-10,

                     Defendants.                     May 13, 2021



WIGENTON, District Judge.

       Before this Court is Defendants Restaurant Depot, LLC (“Restaurant Depot”) and Vimal

Patel’s (“Patel”) (collectively, “Defendants”) motion to compel arbitration and to stay Plaintiff

Daniel Meshefsky’s (“Plaintiff” or “Meshefsky”) claims pursuant to the Federal Arbitration Act, 9

U.S.C.A. § 1 et seq. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. Venue is

proper pursuant to 28 U.S.C. § 1391(b). This Court, having considered the parties’ submissions,

decides this matter without oral argument pursuant to Federal Rule of Civil Procedure 78. For the

reasons stated below, this Court GRANTS Defendants’ motion to compel arbitration.

       I.      BACKGROUND AND PROCEDURAL HISTORY

       On or about September 2017, Plaintiff began working at Restaurant Depot. (D.E. 1-1

“Compl.” ¶ 5; D.E. 9 Ex. A.) Patel is an owner of Restaurant Depot, which is itself a wholly-owned

subsidiary of Jetro Holdings, LLC (“Jetro”). (Id. ¶ 3; D.E. 2 (Rule 7.1 Corporate Disclosure

Statement).)   On September 19, 2019, as a condition of his employment, Plaintiff signed an

agreement (“Arbitration Agreement”) which provides in relevant part:
        By entering into this Agreement, you and Jetro mutually agree that the exclusive
        method for resolving “Claims” (defined below) shall be final and binding arbitration
        in accordance with this Agreement and that neither you nor Jethro may pursue
        litigation of any Claim in any court. You and Jetro waive all rights to obtain money
        damages with respect to any Claim other than through arbitration in accordance with
        this Agreement. You and Jetro are also waiving all right to a trial by jury of any
        and all Claims.


(D.E. 8-1 “Kessel Decl.” ¶ 3, Ex. A at 1 (emphasis in original).) The Arbitration Agreement defines

a “Claim” as any dispute “arising out of or relating to any aspect of employment, including without

limitation recruitment, hiring, the working environment, compensation, benefits, promotions,

transfers, training, discipline, discharge, or any other term, condition, or privilege of employment”

brought “under any federal, state, or local statute, ordinance, rule or regulation . . . including,

without limitation . . . the Family and Medical Leave Act of 1993 . . . laws against discrimination,

harassment, or retaliation, . . . family and medical or other leave laws, and all other laws, statutes,

rules, regulations, or ordinances and/or common law of any jurisdiction.” (Id. at 1-2.)                       The

Arbitration Agreement applies to Jetro and any of its affiliates, subsidiaries and/or “any of its or

their respective owners, shareholders, members, directors, officers, employees, agents,

representatives, insurers, lawyers, successors, and/or assigns.” (Id. at 1.) 1

        On or about February 5, 2021, Plaintiff filed suit against Defendants in the Superior Court of

New Jersey, Union County, Law Division, alleging that Defendants discriminated against him based

upon disability or perceived disability in violation of state and federal law, including the Family

Medical Leave Act and the New Jersey Law Against Discrimination. (See generally, Compl.)

Specifically, Plaintiff alleges that at some point in 2020, he “began to experience back pain which

increased as he continued to work” and that as a result, Defendants refused to promote him and

retaliated against him for requesting accommodation for his disability. (Id. ¶¶ 7-22.) Defendants


1
 The Arbitration Agreement also provides that the “Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “FAA”) shall
apply to this Agreement and all arbitrations hereunder.” (Kessel Decl. ¶ 3 Ex. A at 5.)
                                                        2
removed to this Court on March 1, 2021 and filed the instant motion to compel arbitration on March

23, 2021. (D.E. 1, 8.) All responses were timely filed. (See D.E. 9, 10.)

       II.     LEGAL STANDARD

       The Federal Arbitration Act (“FAA”) was enacted to ensure the enforcement of private

arbitration agreements. See, e.g., AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 344-45 (2011)

(noting that “our cases place it beyond dispute that the FAA was designed to promote arbitration”);

9 U.S.C. § 2 (2015) (providing that written arbitration agreements “shall be valid, irrevocable, and

enforceable”). “When a district court is presented with a motion to compel arbitration, it must

answer the following two questions: (1) whether the parties entered into a valid arbitration

agreement; and (2) whether the dispute at issue falls within the scope of the arbitration agreement.”

Ellin v. Credit One Bank, Civ. No. 15-2694, 2015 WL 7069660, at *2 (D.N.J. Nov. 13, 2015); see

also Century Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 525 (3d Cir. 2009). To

conduct its inquiry, the court applies “ordinary state-law principles that govern the formation of

contracts.” Kirleis v. Dickie, McCamey & Chilcote, 560 F.3d 156, 160 (3d Cir. 2009); First Options

of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).

       III.    DISCUSSION

       Validity of Arbitration Agreement

       Plaintiff does not challenge the validity of the Arbitration Agreement, but rather argues that

Defendants are not parties to it. (See D.E. 9 at 7-9 (arguing that “there is no[] mutual assent among

the parties . . . to arbitrate disputes” because “[n]either of the named Defendants is identified by

name within the agreement . . .”).) The clear language of the Arbitration Agreement, however,

states that it applies to Jetro and any of its affiliates, subsidiaries and/or “any of its or their

respective owners, shareholders, members, directors, officers, employees, agents, representatives,

insurers, lawyers, successors, and/or assigns.” (Kessel Decl. Ex. A at 1.) Patel is an owner of

                                                 3
Restaurant Depot which is a subsidiary of Jetro. As a result, they are parties to the Arbitration

Agreement and are entitled to enforce its terms. 2

        Scope of the Arbitration Agreement

        The Arbitration Agreement provides that claims subject to arbitration include those “arising

out of or relating to any aspect of employment, including without limitation recruitment, hiring, the

working environment, compensation, benefits, promotions, transfers, training, discipline, discharge,

or any other term, condition, or privilege of employment” brought “under any federal, state, or local

statute, ordinance, rule or regulation . . . including, without limitation . . . the Family and Medical

Leave Act of 1993 . . . laws against discrimination, harassment, or retaliation . . ..” (Kessel Decl. ¶

3 Ex. A at 1-2.) Plaintiff’s allegations that Defendants discriminated against him by denying him a

promotion are directly related to his employment at Restaurant Depot, and, therefore, clearly fall

with the scope of claims covered by the Arbitration Agreement and must be arbitrated.

        IV.      CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Compel Arbitration is GRANTED.

This matter will be administratively terminated pending the outcome of arbitration. This case may

be reinstated to the Court’s active docket upon written notice from the parties following the

conclusion of arbitration. An appropriate order follows.

                                                                           ____/s/ Susan D. Wigenton_______
                                                                            SUSAN D. WIGENTON, U.S.D.J.


        cc:      Clerk
                 Parties
                 Leda D. Wettre, U.S.M.J.

2
  This Court is unpersuaded by Plaintiff’s contention that the “[f]orced arbitration of prospective discrimination and
retaliation claims” such as those raised here is prohibited by N.J.S.A. 10:5-12.7 (“Section 12.7”). (D.E. 9 at 10-12.)
Rather, this Court adopts the thorough analysis provided in N.J. Civil Just. Inst. v. Grewal, Civ. No. 19-17518, 2021
WL 1138144, at *7 (D.N.J. Mar. 25, 2021), in which Judge Anne E. Thompson held that Section 12.7 is preempted by
the FAA and is, therefore, unenforceable. See also Janco v. Bay Ridge Auto. Mgmt. Corp., No. MON-L1967-20 (N.J.
Super. Ct. Law. Div. Jan 22, 2021) (finding that the FAA preempts Section 12.7). Indeed, Plaintiff concedes that the
opinion in N.J. Civil Just. Inst. “supports Defendants’ pre-emption argument.” (D.E. 9 at 12.)
                                                          4
